DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to Application filed 10/26/2020.
Claims 1-20 are pending and have been examined. 

Claim Objections
Claim 1 is objected to because of the following informalities:  The phrase “a first side and an opposed second side” is recited n line 8 of the Claim. The phrase should read “the first side and the opposed second side”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation "the head" in line 11 of the Claim.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 and 18 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Lomerson (US 2011/0293397).

Regarding Claim 1 Lomerson discloses a head (10) for use in forming an article array in a container (8) having an open end and defining a cavity having a first side and an opposed second side (annotated Fig. 1), comprising: 
a gripper (26) having a frame (12, 18) having a longitudinal axis, the gripper (26) adapted to selectively engage and disengage an article row (A, B) for permitting placement thereof; and 
a flexible layer (30) connected to the frame (12, 18)  and extending parallel (Fig. 7) to the longitudinal axis and positioned in close proximity to one side of the gripper (26); (par 21, 25, 30-33)
wherein during formation of an article array in a container (8) having an open end (annotated Fig. 1) and defining a cavity (annotated Fig. 1) having a first side (annotated Fig. 1) and an opposed second side (annotated Fig. 1), the article array being formed by sequential placement of adjacent article rows (A, B) in the container cavity (annotated Fig. 1) from the first side (annotated Fig. 1) toward the second side by the head (10), the flexible layer (30) preventing contact between a most recently positioned article row in the container cavity (annotated Fig. 1) and a corresponding article row being positioned in the container cavity (annotated Fig. 1), 
wherein in a final pre-formation arrangement of the article array, the most recently positioned article row (A) is a penultimate article row (fig. 12) in the container cavity (annotated Fig. 1) and the corresponding article row (B) being positioned in the container cavity is a final article row (Fig. 13) for completing formation of the article array, 
wherein in response to the article array being in the final pre-formation arrangement, the final pre-formation arrangement having a remaining unfilled portion (annotated Fig. 11) of the container cavity (annotated Fig.1) between the penultimate article row (Fig. 12) and the container for receiving the final article row (Fig. 13) having a width approximately equal to or less than a width of the final article row. (Figs. 11-14)

    PNG
    media_image1.png
    454
    354
    media_image1.png
    Greyscale


Regarding Claim 2 Lomerson discloses the invention as described above. Lomerson further discloses the flexible layer (30) having a first end (36) connected to the frame (12, 18) and extending parallel to the longitudinal axis and positioned in close proximity to one side of the gripper (26), the flexible layer (30) extending away from the first end (36) to a second end (40).

Regarding Claim 3 Lomerson discloses the invention as described above. Lomerson further discloses the flexible layer (30) has at least one slot (opening for 34) formed therein. (par 24)

Regarding Claim 4 Lomerson discloses the invention as described above. Lomerson further discloses the at least one slot (opening for 34) is perpendicular to the longitudinal axis. (Fig. 6)

Regarding Claim 5 Lomerson discloses the invention as described above. Lomerson further discloses a pusher (68 or 69) for selectively disengaging the most recently positioned article row from the head (10). (par 36-39)

Regarding Claim 6 Lomerson discloses the invention as described above. Lomerson further discloses the gripper (26) is adapted to selectively engage and disengage a neck of each article of the corresponding article row being positioned. (Fig. 1) 

Regarding Claim 7 Lomerson discloses the invention as described above. Lomerson further discloses the flexible layer (30) is sized to laterally cover portions of the corresponding article row being placed facing the most recently positioned article row. (Figs.  12-13)

Regarding Claim 8 Lomerson discloses the invention as described above. Lomerson further discloses the flexible layer (30) is selectively movable relative to the frame (12, 18). (par 24)

Regarding Claim 9 Lomerson discloses a system for forming an article array in a container (8) having an open end and defining a cavity (annotated Fig. 1) having a first side (annotated fig. 1) and an opposed second side (annotated Fig. 1), comprising: 
a gripper (26) having a frame (12, 18) having a longitudinal axis, the gripper (26) adapted to selectively engage and disengage an article row (A or B) for permitting placement thereof; 
a flexible first layer (30) connected to the frame (12, 18) and extending parallel to the longitudinal axis and positioned in close proximity to one side of the gripper (26); and 
a second layer (1); 
wherein during formation of an article array in a container (8) having an open end (annotated Fig. 1) and defining a cavity (annotated Fig. 1) having a first side (annotated Fig. 1) and an opposed second side (annotated Fig. 1), the article array being formed by sequential placement of adjacent article rows in the container cavity (annotated Fig. 1) from the first side (annotated Fig.1) toward the second side (annotated Fig. 1) by the head (10), the flexible first layer (30) preventing contact between a most recently positioned article row (A) in the container cavity (annotated Fig. 1) and a corresponding article row (B) being positioned in the container (8), 
wherein in a final pre-formation arrangement of the article array, the most recently positioned article row (A) is a penultimate article row in the container cavity (annotated Fig. 1) and the corresponding article row (B) being positioned in the container cavity (annotated Fig. 1) is a final article row for completing formation of the article array, 
wherein in response to the article array being in the final pre-formation arrangement, the final pre-formation arrangement having a remaining unfilled portion of the container cavity (annotated Fig. 1) between the penultimate article row and the container for receiving the final article row, the second layer (1) covers at least the second side (annotated Fig. 1) of the remaining unfilled portion of the container cavity, the remaining unfilled portion of the container cavity having a width that is approximately equal to or less than a width of the final article row. (Figs. 11-14)

Regarding Claim 10 Lomerson discloses the invention as described above. Lomerson further discloses the first flexible layer (30) having a first end connected to the frame (12, 18) and extending parallel to the longitudinal axis and positioned in close proximity to one side of the gripper (26), the first flexible layer (30) extending away from the first end (36) to a second end (40).

Regarding Claim 11 Lomerson discloses the invention as described above. Lomerson further discloses the flexible layer (30) has at least one slot (opening for 34) formed therein. (par 24)

Regarding Claim 12 Lomerson discloses the invention as described above. Lomerson further discloses the at least one slot (opening for 34) is perpendicular to the longitudinal axis. (Fig. 6)

Regarding Claim 13 Lomerson discloses the invention as described above. Lomerson further discloses a pusher (68 or 69) for selectively disengaging the most recently positioned article row from the head (10). (par 36-39)

Regarding Claim 14 Lomerson discloses the invention as described above. Lomerson further discloses the gripper (26) is adapted to selectively engage and disengage a neck of each article of the corresponding article row being positioned. (Fig. 1)

Regarding Claim 15 Lomerson discloses the invention as described above. Lomerson further discloses the second flexible layer (1) is sized to laterally cover portions of the corresponding article row being placed facing the most recently positioned article row. (Figs. 11-14)

Regarding Claim 16 Lomerson discloses the invention as described above. Lomerson further discloses the first flexible layer (30) is selectively movable relative to the frame. (par 24)

Regarding Claim 18 Lomerson discloses a method for forming an article array in a container using a head (10) of claim 1, comprising: 
providing a container (8) having an open end (annotated Fig. 1) and defining a cavity (annotated Fig.1) having a first side (annotated Fig. 1) and an opposed second side (annotated Fig. 1); 
sequentially placing adjacent article rows in the container cavity along the first side toward the second side by the head (10), the head (10) preventing contact between each adjacent article row during their placement in the container cavity (annotated Fig. 1) according to a sequence of having a most recently positioned article row (A) in the container followed by a corresponding article row (B) being positioned in the container cavity (annotated Fig. 1), 
wherein in a final pre-formation arrangement of the article array, the most recently positioned article row is a penultimate article row in the container cavity (annotated Fig. 1) and the corresponding article row being positioned in the container cavity (annotated Fig. 1) is a final article row for completing formation of the article array, 
wherein in response to the article array being in the final pre-formation arrangement, the final pre-formation arrangement having a remaining unfilled portion of the container cavity (annotated Fig. 1) between the penultimate article row and the container (8) for receiving the final article row having a width approximately equal to or less than a width of the final article row. (Figs. 10-14)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lomerson (US 2011/0293397) in view of McKinnon US 20150158656. 

Regarding Claim 17 Lomerson discloses the invention as described above. Lomerson further discloses the second flexible layer (1) 

However, Lomerson does not expressly disclose the second flexible layer is adapted to be positioned over a corresponding portion of a container liner. 

McKinnon teaches a packaging container with a flexible layer (47, 49) and a liner (56a, 54a) where McKinnon further teaches the flexible layer is adapted to be positioned over a corresponding portion of a container liner providing a thermal covering in an overlapping configuration for the purposes of improving the efficiency of the container. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the system for closing an article array in a container to include a container liner as taught by McKinnon since par 56 suggests that such a modification provides a thermal covering in an overlapping configuration for the purposes of improving the efficiency of the container.

Regarding Claim 19 Lomerson discloses the invention as described above. Lomerson further discloses providing a container (8), 

However, Lomerson does not expressly disclose installing a liner in the container.

McKinnon teaches a method of  forming a packaging container (90) with a liner (56a, 54a) providing a thermal covering in an overlapping configuration for the purposes of improving the efficiency of the container. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the system for closing an article array in a container to include a container liner as taught by McKinnon since par 56 suggests that such a modification provides a thermal covering in an overlapping configuration for the purposes of improving the efficiency of the container.

Regarding Claim 20 Lomerson discloses the invention as described above. Lomerson further discloses the second flexible layer (1) 

However Lomerson does not expressly disclose the second flexible layer is positioned over a corresponding portion of the container liner.

McKinnon teaches a method of  forming a packaging container (90) w a flexible layer (47, 49) and a liner (56a, 54a) where McKinnon further teaches the flexible layer is adapted to be positioned over a corresponding portion of a container liner providing a thermal covering in an overlapping configuration for the purposes of improving the efficiency of the container. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the system for closing an article array in a container to include a container liner as taught by McKinnon since par 56 suggests that such a modification provides a thermal covering in an overlapping configuration for the purposes of improving the efficiency of the container.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Yohe (US 2016/0318189) – Flexible layer Fig. 16
Praham (US 2011/0005174)- Flexible layer Figs. 11-13
Farrelly (US 5611193)- Head with gripper; Fig. 3
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731